

116 HR 4001 IH: Bikeshare Transit Act of 2019
U.S. House of Representatives
2019-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4001IN THE HOUSE OF REPRESENTATIVESJuly 25, 2019Mr. Blumenauer (for himself, Mr. Buchanan, and Ms. Pressley) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend titles 23 and 49, United States Code, with respect to bikeshare projects, and for other purposes. 
1.Short titleThis Act may be cited as the Bikeshare Transit Act of 2019. 2.DefinitionsSection 5302 of title 49, United States Code, is amended— 
(1)in paragraph (1)(E)— (A)by striking and the installation and inserting , the installation; and 
(B)by inserting before the semicolon the following: , and bikeshare projects, including any project or activity carried out to facilitate a bicycle rental operation that makes bicycles available for public transportation, allows riders to pick up and drop off bicycles, serves a defined geographic area, and facilitates the transit of individuals between various points in such geographic area; and (2)in paragraph (3)— 
(A)in subparagraph (M) by striking or at the end; (B)in subparagraph (N) by striking the period at the end and inserting ; or; and 
(C)by adding at the end the following:  (O)the acquisition or replacement of bicycles and related equipment, including technology and vehicles needed to restock stations, and the construction of bicycle-related facilities to facilitate a bikeshare project.. 
3.Congestion mitigation and air quality improvement program eligible projectsSection 149(b)(7) of title 23, United States Code, is amended by inserting bikesharing, after carsharing,. 